The judgment
of the court (Slidell, J. not sitting on account of relationship to one of the parties,) was pronounced by
King, J.
Tlie plaintiffs allege themselves to be the owners of a large tract of land, in partnership with the defendants, and have instituted tins suit for a partition. The defendant Slidell alone opposed the action. A judgmeat was rendered in the court below in accordance with the prayer of the plaintiffs, and the defendant, Slidell, has appealed.
An insuparable objection presents itself to our affirming the judgment appealed from. Rightor and wife claimed three-ninths of the land held in partnership, but have shown no title in themselves. The evidence in the record would show them to bo without title, and that the portion claimed by them belongs to other parties. It is true that, two of the plaintiffs have shown themselves to be joint owners, and they have an undoubted right to claim a partition. C. C. art. 1215, 1227. But it is indispensable to the validity of the proceedings that all the parties in interest should be joined in the action ; and it devolved upon the plaintiffs, upon the issue made by one of the defendants, to show that the proper parties were before the court. C. C. 1252. C. P. 1024. Farrar v. Newport et al. 17 La. 348.
It is, therefore, ordered that the judgment in this case be reversed, and that it be remanded for further proceedings according to law; the plaintiff Rightor, and wife paying the costs of this appeal.